DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Erin DeCarlo on 8/9/22 and 8/11/22.
The application has been amended as follows: 
	Claim 26, line 5, after “the composition”, insert ---- wherein the at least one acrylic copolymer is in (i) is formed by at least one monomer selected from the group consisting of C1-6
alkyl (meth)acrylates, C1-6 hydroxyalkyl (meth)acrylates, C1-6 alkoxy C1-6 alkyl (meth)acrylates, polyoxyalkene (meth)acrylates, C1-6 alkyl polyoxyalkylene (meth)acrylates, C8-22 alkyl (meth)acrylates, and a mixture thereof ----.
	Claim 6, line 1, delete, “ cosmetic” and insert ---- liquid colored adhesive cosmetic ----;  line 2, before “ copolymer, insert ---- at least one acrylic----.
Claim 7, line 1, delete, “ cosmetic” and insert ---- liquid colored adhesive cosmetic ----;  line 2, before “ copolymer, insert ---- at least one acrylic----.
Claim 8, line 1, delete, “ cosmetic” and insert ---- liquid colored adhesive cosmetic ----;  line 2, before “ copolymer, insert ---- at least one acrylic----.
Claim 15, line 3, delete, “  colored cosmetic” and insert ---- liquid colored adhesive cosmetic ----.  
Claim 16, line 3, delete, “  colored cosmetic” and insert ---- liquid colored adhesive cosmetic ----.  
Claim 20 , line 1, delete, “ cosmetic” and insert ---- liquid colored adhesive cosmetic ----; line 2, before “ copolymer, insert ---- at least one acrylic----. .
Claim 23 , line 1, delete, “ cosmetic” and insert ---- liquid colored adhesive cosmetic ----; line 2, before “ copolymer, insert ---- at least one acrylic----.
Claim 25 , line 1, delete, “ cosmetic” and insert ---- liquid colored adhesive cosmetic ----; line 2, before “ copolymer, insert ---- at least one acrylic----.
Claim 27, line 1, delete, “ cosmetic” and insert ---- liquid colored adhesive cosmetic ----.
Claim 28, line 1, delete, “ cosmetic” and insert ---- liquid colored adhesive cosmetic ----.
Claim 29, line 1, delete, “ cosmetic” and insert ---- liquid colored adhesive cosmetic ----.
Claim 30, line 1, delete, “ cosmetic” and insert ---- liquid colored adhesive cosmetic ----.
Claim 31, line 1, delete, “ cosmetic” and insert ---- liquid colored adhesive cosmetic ----.
Claim 32, line 1, delete, “ cosmetic” and insert ---- liquid colored adhesive cosmetic ----; line 3, before “ composition”, insert ---- liquid colored adhesive cosmetic ---- .
Cancel claim 22.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  In view of adhesive polymer consisting of at least one acrylate copolymer having a Tg of -30°C or less present in an amount of from 10% by weight to 70% by weight relative to the total weight of the composition, wherein the at least one acrylic copolymer is in (i) is formed by at least one monomer selected from the group consisting of C1-6 alkyl (meth)acrylates, C1-6 hydroxyalkyl (meth)acrylates, C1-6 alkoxy C1-6 alkyl (meth)acrylates, polyoxyalkene (meth)acrylates, C1-6 alkyl polyoxyalkylene (meth)acrylates, C8-22 alkyl (meth)acrylate, rejection of  claims 6-8, 15-16, 20-23 and 26-32 under 35 U.S.C. 112 (pre-AIA ), first paragraph, for new matter and rejection of claims 6-8, 15-16, 20-23 and 26-27, 29 and 31 under 35 U.S.C. 103 as being
unpatentable over the combination of WO 2012/087510 (‘510) Daitosol 5SOO0GM, 26 September 2013, page 3, Acrylates/ Ethylhexyl Acrylate, ([online]: retrieved from: http://
www.daitokasei.comchinese products DAITOSOL BROCHUREcn. pdf, of record) [Daitosol]  and  rejection of claim 28 under 35 U.S.C. 103 as being unpatentable over the combination of
WO 2012/087510 (‘510) Daitosol 5500GM, 26 September 2013, page 3, Acrylates/ Ethylhexyl
Acrylate, ({online]: retrieved from: http:// www.daitokasei.comchinese products
DAITOSOLBROCHUREcn.pdf, of record) [Daitosol] as applied to claims 6-8, 15-16, 20-23 and
26-27, 29 and 3l above, and further in view of US 2004/0047884 (‘884) are hereby withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JYOTHSNA A VENKAT/Primary Examiner, Art Unit 1619